DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are pending and currently under consideration for patentability.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18180345.3, filed on June 28, 2018.
Response to Amendment
Amendments to overcome the drawing objections, claim objections, and 112(b) are accepted by the examiner. Accordingly, the previously applied drawing objections, claim objections, and 112 have been withdrawn.
Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the inlet fluid needs to reach port 168) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that cannula is not used for the same purpose of Gordon’s device, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Arguments regarding claims 2-9 are deemed moot because the argument was based on the allowability of claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gordon (WO2001017589).
Regarding to Claim 1, Gordon teaches: 
A cannula (multi-cannula catheter assembly, 20; Figs. 1, 2, 3, 12A, and 14) for minimally invasive surgical tricuspid valve repair (Abstract, line 1), which is constituted by at least one flexible tube (page 14, line 1-17) equipped with a connector(tube, 48), characterized in that the cannula (20) is formed by two coaxial tubes - an outer short tube (sleeve, 170) and an inner long tube (outer catheter, 163), of which the inner long tube (163) is slidably movable (page 5, line 35) relative to the outer short tube (170), wherein its proximal distal end (distal end, 166) is constituted by a head which in the folded position has a cone shape (skirt, 100) with an axial inlet hole (distal opening, 168) in the axis of the upper base, while in the unfolded position (page 10, line 2-3), with the outer short tube slid off in the proximodistal direction, wherein the head has the shape of a cup (100) extending outwardly the outer edge of which has a diameter about three times the inner diameter of the cannula (page 12, line 27- line 32), and wherein the outer short tube (170) is equipped with at least one rigid tie rod (line, 174) the free end of which extends along the inner wall of the inner long tube (160) beyond its distal proximal end (166; page 14, lines 11-17).
Regarding to Claim 2, Gordon teaches the device of claim 1 characterized in that the head (100) of the cannula (20) is made of a resilient and stretchable material (page 10, line 29-30).
Regarding to Claim 3, Gordon teaches the device of claim 2, characterized in that the head (100) of the cannula (20) is made of silicone (page 12, lines 27-32).
Regarding to Claim 4, Gordon teaches the device of claim 1 characterized in that the diameter of the hole (168) constitutes from 50 to 75% of the outer diameter of the cannula (20) (page 12, line 27-32, page 14, line 1-17) (Figure 14).
Regarding to Claim 5, Gordon teaches the device of claim 1 characterized in that the head (100) is equipped, from the inside, with an openwork resilient frame (100) (page 10, line 33) attached to the upper edge of the head (100) (figure 3). 
Regarding to Claim 6, Gordon teaches the device of claim 5, characterized in that the frame of the cannula (20) is made of a resilient metal wire or plastic resistant to external conditions (page 10, line 33).
Regarding to Claim 8, Gordon teaches the device of claim 1, characterized in that the inner long tube (160) has, below the head (100), at least one longitudinal through hole (36) (Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon (WO2001017589) in view of Vesely et al. (US Patent # 11219525 B2). 
Regarding Claim 7 Gordon teaches the device of Claim 1.  Gordon fails to teach the components of the frame are bent in the shape of triangles of claim 7. 
Vesely teaches an apparatus and method for treating a defective cardiac valve (abstract; Figs. 21A-B) comprising: a support (604) and prosthetic coaptation body (602); wherein the prosthetic coaptation body (602) includes a frame (632), wherein components of the frame (632) are bent in the shape of triangles the vertices (632) of which are freely disposed inside the inner long tube (Figure 21A and 21B) (Paragraph 0034). 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the frame of Gordon to include the frame composed of triangular vertices of Vesely in order to create a lighter weight frame that is also sturdier and more resilient. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon (WO2001017589) in view of Lokse (USPGPUB 2016/0367747).
Regarding to Claim 9, Gordon teaches the device of Claim 1, characterized in that a central section has a length of 10 to 20% of the total length of the inner long tube (160) (figure 15, 100). Gordon fails to teach that on the central section, there are transverse holes (3b) in the walls, evenly spaced around its circumference (Figure 1a).
Lokse teaches an apparatus and methods for performing transcatheter or minimally invasive repair of a defective cardiac valve, such as the tricuspid, mitral, pulmonary, and aortic valves (abstract; figure 1a) comprising: holes (pore, 3b) in the walls, evenly spaced around its circumference (figure 1a). 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the central section of the walls disclosed by Gordon to include transverse holes, similar to that disclosed by Loske, in order to allow the transverse holes in the walls of Lokse to prevents clogging of the drain and ensures that the drain will carry fluid permanently (Paragraph 0010 of Loske).

Conclusion 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781        
/ANDREW J MENSH/Primary Examiner, Art Unit 3781